OPINION — AG — QUESTION: 14 O.S. 93 [14-93], 14 O.S. 94 [14-94], 14 O.S. 96 [14-96], WHICH CONSTRUED TOGETHER, PROVIDE THAT PITTSBURG COUNTY IS ENTITLED TO THREE REPRESENTATIVES IN THE STATE LEGISLATURE IN EACH OF THE FIVE LEGISLATIVE PERIODS OF THE CURRENT DECENNIAL LEGISLATIVE PERIOD, AND THAT SAID "REPRESENTATIVES SHALL BE NOMINATED AND ELECTED, AT LARGE BY THE ELECTORS OF SAID COUNTY". IN THIS CONNECTION: "FOR THE PAST NUMBER OF YEARS IT HAS BEEN THE CUSTOM OF RUNNING IN GROUPS, GROUP 1, GROUP 2 AND GROUP 3, THREE BEING THE NUMBER OF REPRESENTATIVES DESIGNATED FOR PITTSBURG COUNTY. THE ONE PERSON RECEIVING THE HIGHEST NUMBER OF VOTES WOULD BE GIVEN THE NOMINATION FOR REPRESENTATIVES IN THAT GROUP" . . . IS THIS AUTHORIZED BY LAW ? — AFFIRMATIVE CITE: 26 O.S. 113 [26-113] (CANDIDATE, NOMINATING DISTRICT) (FRED HANSEN)